Per Curiam.
— W. B. Pease, a stockholder in the Port Orchard Investment Company, a corporation, brought an action in the superior court of Kitsap county against that company and one Fitzhugh Henderson to remove a cloud from and quiet title to certain real property situated in Kitsap county. The cloud consisted of a deed and contract made between the corporation and Henderson, pursuant to a decree of the superior court of Pierce county, which he alleges was collusive and fraudulent. The defendants appeared specially, and moved the trial court to dismiss the action for want of jurisdiction. The motion was denied, and they apply to this court for a writ prohibiting the court from proceeding with the action. The application must be denied. This court has repeatedly held that it will not interfere by the extraordinary writ of prohibition when the party claiming to be aggrieved has an adequate remedy by appeal, whether the grievance complained of be want of jurisdiction in the trial court, or acts in ex*411cess of jurisdiction. This application falls within the rule. There is an adequate remedy by appeal for any error the trial court may have committed in denying the motion to dismiss the proceedings.
Application denied.